Citation Nr: 1135244	
Decision Date: 09/20/11    Archive Date: 09/23/11

DOCKET NO.  05-36 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

The appellant, [redacted], and [redacted]



ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The Veteran served on active duty from July 1965 to July 1969.  He died in September 2004.  The appellant is his widow.

This matter is before the Board of Veterans' Appeals (Board) of the Department of Veterans Affairs (VA) on appeal from an April 2005 rating determination by the above Regional Office (RO).  In November 2007, the appellant testified at a hearing conducted before the undersigned Veterans Law Judge at the RO in Muskogee, Oklahoma.  The transcript from that hearing has been reviewed and associated with the claims file.

This case was then Remanded by the Board in March 2008 and January 2010 for additional development and readjudication.  


FINDINGS OF FACT

1.  The Veteran's military service did not include duty in, or visitation to, the Republic of Vietnam; therefore he is not entitlement to a presumption of exposure to Agent Orange during service.

2.  There is no objective evidence otherwise establishing actual in-service Agent Orange exposure or exposure to other environmental toxins during the Veteran's military service.  

3.  The Veteran died in September 2004 as a result of head and neck cancer with metastases.  The other significant conditions contributing to the cause of death were squamous cell cancer of the larynx and basal cell cancer of the lower lip.

4.  There is no competent and probative medical evidence indicating the Veteran's head and neck cancer was manifested during service or within one year after his discharge from service, or that it was due to or aggravated by any other service-related incident, to include Agent Orange exposure, or exposure to environmental toxins during service.

5.  At the time of the Veteran's death, service connection was in effect for hearing loss and tinnitus; neither was a principal or contributory cause of death.


CONCLUSION OF LAW

Service connection for the cause of the Veteran's death is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1310, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 2008).  This notice must be provided prior to an initial decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a service connection claim:  (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Certain additional VCAA notice requirements may attach in the context of a claim for Dependency Indemnity and Compensation benefits based on service connection for the cause of death.  Generally, section 5103(a) notice for a DIC case must include: (1) a statement of the conditions, if any, for which a veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  In addition, the content of the section 5103(a) notice letter will depend upon the information provided in the claimant's application.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).  

The Board finds that written notice provided in December 2004, prior to the issuance of the April 2005 rating decision, along with the written notice VA provided the claimant in March 2008, and February 2010, fulfills the provisions of 38 U.S.C.A. § 5103(a) as well as the notice as required by the Court in Dingess and Hupp.  Specifically, these letters informed the appellant that, in order to substantiate a claim for cause of death, the evidence needs to show that the Veteran died from a service related injury or disease.  She was also informed of the disabilities for which service connection had been established during the Veteran's lifetime and the evidence required to substantiate a claim based on a condition not yet service-connected.  The timing defect of the March 2008 and February 2010 correspondence was cured by the RO's subsequent readjudication of the claim on appeal and issuance of supplemental statements of the case-most recently in May 2011.  Thus, the Board concludes that all required notice has been given to the appellant.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

The Board also finds VA has satisfied its duty to assist the appellant in the development of her claim.  Relevant in-service and post-service treatment reports are of record.  Although a VA examination was not scheduled to obtain a medical opinion, the Board finds that it is not necessary.  

Under the VCAA, VA is obliged to provide an examination when the appellant presents a claim for service connection and meets the threshold requirements that there was an event, injury, or disease in service; there is evidence of current disability or recurrent symptoms; and the evidence of record indicates that the claimed disability or symptoms may be associated with service.  38 U.S.C.A. § 5103A(d) 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006) and Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  The Board points out that service connection for cancer was denied in unappealed rating decisions in September 2002, October 2002, and March 2004 in part because the evidence of record did not show that the Veteran had any service in Vietnam, such that exposure to herbicides could be presumed, nor was there any evidence of record showing actual exposure to herbicides in service.  The Board finds that the evidence of record continues to show no actual exposure to herbicides in service, or any service in Vietnam which would create a presumption of exposure to herbicides in Vietnam.  As such, none of the Veteran's disabilities can be linked to herbicide exposure.  Moreover the competent evidence does not otherwise suggest that the Veteran's cancer began in service, manifested to a compensable degree within a year after service, or is in any way causally linked to service, to include as a result of exposure to environmental toxins.  Accordingly, an examination is not required here, even under the low threshold of McLendon.  

Thus, the Board concludes that no further notice or assistance to the appellant is required to fulfill VA's duty to assist her in the development of the claim.  No useful purpose would be served in remanding this matter for yet more development.  A remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit to the Veteran.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); & Quartuccio v. Principi, supra.  

Law and Analysis

Service connection may be granted for disability resulting from personal injury suffered or disease contracted in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Certain chronic diseases are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service.  38 U.S.C.A. §§ 1101, 1112(a); 38 C.F.R. § 3.309(a).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Diseases associated with exposure to certain herbicide agents used in support of military operations in the Republic of Vietnam during the Vietnam era will be considered to have been incurred in service.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.307(a)(6)(iii).  Cancer of the larynx, is associated with herbicide exposure for the purposes of this presumption.  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.307(a)(6), 3.309(e).  

For purposes of establishing service connection for a disability claimed to be a result of exposure to Agent Orange, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam between January 1962 and May 1975, shall be presumed to have been exposed during such service to a herbicide agent, absent affirmative evidence to the contrary demonstrating that the veteran was not exposed to any such agent during service.  38 U.S.C.A. § 1116(f) (West 2002).  

To establish service connection for the cause of a veteran's death, the evidence must show that a disability due to disease or injury incurred in or aggravated by active service, or which was proximately due to or the result of a service-connected condition, was either a principal or contributory cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a).  For a service-connected disability to be the principal cause of death, it must singularly or jointly with some other condition be the immediate or underlying cause of death, or be etiologically related thereto.  38 C.F.R. § 3.312(b).  For a service-connected disability to be a contributory cause of death, it must be shown that it contributed substantially or materially, that it combined to cause death, or aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c).

After considering all information and lay and medical evidence of record in a case with respect to benefits under laws administered by the Secretary, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Veteran in this case died in September 2004, at the age of 58 years.  According to the death certificate, the immediate cause of his death was head and neck cancer with metastases.  Squamous cell cancer of the larynx and basal cell cancer of the lower lip were identified as other significant conditions contributing to death.  

At the time of his death, service connection was effect for hearing loss and tinnitus. There is no evidence in the record to indicate that either disability was a contributing cause of the Veteran's death.  Specifically there are absolutely no treatment notes suggesting a relationship between the service-connected disabilities and the cause of the Veteran's death.  The appellant has presented no medical evidence to refute this finding and, in fact, has not asserted at any time during the current appeal that any of the Veteran's service-connected disabilities contributed in any way to the cause of his demise.  Therefore, the Board finds that the Veteran's service-connected disabilities were not a contributory cause of his death.  

As previously noted herein, cancer of the larynx is listed among the diseases presumed to be associated with Agent Orange exposure.  38 C.F.R. § 3.309(e).  However, in the absence of evidence that the Veteran served in Vietnam, the automatic presumption of service connection afforded for certain specific diseases associated with exposure to herbicides, specifically Agent Orange, is not for application in this case.

Nevertheless, even if a veteran is found not to be entitled to a regulatory presumption of service connection, the claim must still be reviewed to determine if service connection can be established on a direct basis.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Here the appellant contends that the Veteran's terminal head and neck cancers resulted from exposure to herbicides while stationed at Eielson Air Force Base (AFB) in Alaska.  In addition, prior to his death the Veteran wrote a statement conceding that although he never served in Vietnam, his military duties included maintaining and cleaning aircraft that transported Agent Orange to Vietnam.  The appellant has also presented alternative theories of causation claiming the Veteran's head and neck cancers developed as a result of exposure to environmental toxins and/or excessive sun exposure/damage that occurred while working on the ground crew from January 1966 to January 1968 during his service in Oklahoma.  

Service personnel records indicate the Veteran served as an aircraft mechanic at Eielson AFB between January 1968 and July 1969.  Therefore, the Board has no reason to disbelieve his statement that part of his duties required him to clean and service planes returning from Vietnam as such would be consistent with his duties as an aircraft mechanic.  That said, the Board is unable to find that the Veteran was exposed to herbicides in performing such duties, because there is no evidence in the record that would tend to show that that was the case.  Neither the Veteran, prior to his death, nor the appellant, have offered an explanation for their assumption that the aircraft he serviced were in fact transporting Agent Orange or any other herbicide.  Rather, it appears that this contention with respect to purported exposure to herbicides during the Veteran's military duties is no more than speculation.  Because there is no evidence that those planes were contaminated with herbicide residue, the Board cannot find that the Veteran was exposed to herbicides in the discharge of his duties.

The Veteran's service treatment records (STRs) indicate that he was treated for skin problems on several occasions during service, but there is no indication of that such skin problems were associated with symptoms of sunburn.  A March 1968 entry noted that he was seen for a one-month history of a rash on his trunk, upper arm, and hand.  Subsequent entries dated between May and August of 1968 show he was treated for a recurrent abscess in both inguinal areas.  The remaining records show no diagnoses of actual chronic skin disorders.  Given the opportunity to identify any pertinent history, symptoms or complaints, at his separation physical in June 1969, the Veteran denied any history of specific skin disease, tumors, growths, cysts or cancer.  The examiner noted the had Veteran history of incision and drainage of two boils in the groin area without complications or sequelae.  Clinical evaluation of the Veteran's skin and lymphatics was normal.  

Post-service medical records show that in 1994 the Veteran was treated for a lesion on the upper lip diagnosed as squamous cell carcinoma with malignant transformation of squamous epithelial cells that was completely excised.  He was also treated for a lesion of the forehead diagnosed as benign verrucoid peridermal hyperplasia with chronic inflammatory reaction and no evidence of malignancy.  In December 2001, the Veteran was treated for a groin abscess and a lesion above his lip.  

Subsequent records show that squamous cell carcinoma of the larynx, squamous cell carcinoma of the upper and lower lip; basal cell carcinoma of the upper lip; and cancer of the larynx were diagnosed and treated beginning in 2002.  At that time the Veteran underwent a right partial laryngopharyngectomy with right selective neck dissection, tracheostomy and cord pexy followed by radiation treatment.  In October 2003, he was evaluated for a left jaw mass that was later diagnosed as squamous cell carcinoma.  In 2004, the Veteran developed lung cancer in addition to his head and neck cancer.  These records also show that the Veteran was a heavy smoker for more than 40 years and that he continued to smoke even after his laryngopharyngectomy.  He was also noted to have a strong family history of cancer with one brother diagnosed with cancer of the nostril and three sisters diagnosed with colon cancer, breast cancer, and uterine cancer.  

With regard to whether the evidence establishes a direct connection between the Veteran's service and his development of cancer there is simply no medical evidence of record, which indicates that his head and neck cancer, diagnosed more than three decades after his separation from service, is directly linked to service in any way.  While not a dispositive factor, the significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim); Forshey v. Principi, 284 F.3d 1335 (Fed. Cir. 2002) (noting that the definition of evidence encompasses "negative evidence" which tends to disprove the existence of an alleged fact).  Furthermore, since the initial diagnosis of any type of cancer occurred in 1994, 25 years after separation from service, it is impossible to grant service connection on the basis of the manifestation of a chronic disability within one year after separation from service.  38 C.F.R. §§ 3.307 and 3.309.  

In August 2005, the appellant submitted a medical opinion from the Veteran's VA treating physician.  The physician noted treatment of the Veteran for three different primary carcinomas of the head and neck areas, including an aggressive basal cell cancer of the lip, squamous cell cancer of the lip, and squamous cell carcinoma of the epiglottis that had metastasized to the neck.  A year later a very aggressive metastatic squamous cell carcinoma invaded the Veteran's cheek and mandible, destroying both the maxilla and mandible.  In December 2004, a new primary lung carcinoma was found.  The Veteran eventually succumbed to these cancers.  The examiner then noted that according to the Veteran's wife, he was stationed at Eielson AFB cleaning aircraft inside and out presumably from Vietnam.  The examiner then concluded that if the Veteran sustained exposure to Agent Orange as a result, this would possibly explain not only the appearance of several unrelated cancers, but their aggressiveness.  

The Board acknowledges that the VA physician had treated the Veteran for cancer since the diagnosis in 2002 and thus was well aware of his condition and the medical treatment for it.  However the opinion is considerably weakened by the fact that the physician did not discuss, or even acknowledge, other factors present in this case for the development of cancer.  The physician made no reference to the other risk factors predisposing the Veteran to cancer, namely his smoking history and family cancer history, nor did he explain how they might have affected his cancer.  In addition, the VA opinion is based largely upon the appellant's description of events which she claims occurred during the Veteran's military service - events that are not documented, and which VA is not able to confirm through any other means.  Instead, the opinion is based upon consideration of a second-hand history provided by the appellant, and therefore does not represent a medical conclusion or opinion by the author.  See Leshore v. Brown, 8 Vet. App. 406, 409 (1995); Swann v. Brown, 5 Vet.App. 229, 233 (1993) (generally observing that a medical opinion premised upon an unsubstantiated account is of no probative value, and does not serve to verify the occurrences described).  Thus, while not discounted entirely, the VA opinion is entitled to minimal, if any, probative weight in the face of the remaining evidentiary record.  

In support of her claim, the appellant has also submitted results from an internet search indicating that in November 1989 the U.S. Environmental Protection Agency (EPA) designated portions of Eielson AFB as a Superfund Site due to the presence of associated hazardous substances such as lead, arcenic, chromium, copper, nickel and zinc in the soil and groundwater.  It was noted that the site contained both closed and active unlined landfills, shallow trenches where weathered tank sludge was buried, a drum storage area, and other disposal or spill areas.  Groundwater was contaminated with lead and volatile organic compounds (VOCs) such as benzene, xylene, trichloroethylene, and toluene.  Several areas of subsurface petroleum-contaminated solid and floating petroleum products were the sources of groundwater contamination.  Polychlorinated biphenyl (PCB)-contaminated fish were found in a slough that runs through the base.
That aside, the Board finds that this information, without more, simply does not does not support the claim that the Veteran was, in fact, actually exposed to these environmental toxins in service.  In this case, the information submitted is not specific to the Veteran, and the findings were not based on his particular history and circumstances.  For that reason, the appellant's reliance on this information is not probative of the question of the Veteran's actual exposure to environmental toxins.  Therefore, in the absence of evidence that the Veteran was actually exposed to environmental toxins, there is no factual or legal basis to associate the cancer to service based on the allegation of such exposure.  To concede that the Veteran was exposed to environmental toxins during service would be purely speculative.  See 38 C.F.R. § 3.102 (By reasonable doubt is meant . . . a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.)

The appellant has also supplemented her contentions with excerpts from various articles printed from the Internet.  In substance, these articles discuss the causes and risks associated with basal cell carcinoma and squamous cell carcinoma.  Medical treatise evidence can provide important support when combined with an opinion of a medical professional.  Similarly, medical treatise evidence could "discuss[] generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least a plausible causality based upon objective facts."  Walling v. West, 11 Vet. App, 509, 514 (1998).  Here, the cited treatise proffered by the appellant is not combined with an opinion of a medical professional.  Although she has undertaken significant efforts to educate the Board as to the nature of the Veteran's cancer, this evidence is not probative as to the issue of whether it is related to his service.  

The only other evidence submitted in support of the claim consists of the appellant's contentions.  Despite the evidence of record, it is clear that she strongly believes there is a positive association between the Veteran's cancers and his military service.  However, in the absence of evidence that the Veteran was actually exposed to Agent Orange and/or environmental toxins, there is no factual or legal basis to associate cancer to service based on the allegation of such exposure.  Moreover there are indications that other nonservice-connected causative factors (such as smoking and family cancer history) may have played a significant role in the development of his terminal disability.  

We recognize the appellant's sincere belief that her husband's death was related in some way to his military service.  Nevertheless, in this case she has not been shown to have the professional expertise necessary to provide meaningful evidence regarding the causal relationship between his death and his military service.  See Routen v. Brown, 10 Vet. App. 183, 186 (1997); ("a layperson is generally not capable of opining on matters requiring medical knowledge"), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  See also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

The Board is very sympathetic to the appellant's loss of her husband, the Veteran, but, for the foregoing reasons the preponderance of the evidence is against the claim for service connection.  There is no reasonable doubt to be resolved.  38 U.S.C.A. § 5107(b).  


ORDER

Service connection for the cause of the Veteran's death is denied.



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


